DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/2021 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 17-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozarekar (U.S. 6,354,974).
Regarding claim 11, Kozarekar discloses (figs. 1-2) a hybrid module 20 for coupling an internal combustion engine 2 of a motor vehicle 1, comprising: 
a disconnect clutch 44 for: transmitting a first torque from the internal combustion engine (via 5) to the hybrid module and, disconnecting the hybrid module from the internal combustion engine; an electrical machine 4 for generating a drive torque and comprising a rotor 10; 
a clutch 71/72 for transmitting a second torque from the electrical machine or the disconnect clutch to a drivetrain; 
a dry space and a wet space (col. 23 lines 1-9, all 3 clutches can be either wet, dry, or some combination thereof. When viewed in combination with the seals, at least one dry space and at least 1 wet space will be created); and, a seal (one of 58/59/60) for sealing off the dry space with respect to the wet space (if one space is wet and one space is dry, the seals must seal off the spaces with respect to one another so that they remain as such); 
a rotor carrier (30, piece bolted to 30 utilizing bolts 33) connected rotationally conjointly to the rotor; a support wall 23/27; an intermediate shaft bearing 29; and, 
an elongate, cylindrical intermediate shaft 34/311 connected rotationally conjointly to the rotor carrier (via bolt 33) and mounted rotatably on the support wall by the intermediate shaft bearing, wherein 
the disconnect clutch is a dry clutch in the dry space (col. 23 lines 1-9, the disconnect clutch can either be in a dry space or a wet space); the clutch is a wet clutch in the wet space (col. 23 lines 1-9, the [dual] clutch can either be in a dry space or a wet space); and 
the intermediate shaft is for transmitting a third torque from the internal combustion engine to the rotor carrier (torque output from clutch 44 is input into the rotor carrier).  

Regarding claim 17, Kozarekar discloses (figs. 1-2) the seal 58 is arranged between the support wall and the intermediate shaft.  

Regarding claim 18, Kozarekar discloses (figs. 1-2) the clutch 71/72 is a dual-clutch device having a first partial clutch 71 and a second partial clutch 72.  

Regarding claim 19, Kozarekar discloses (figs. 1-2) a first actuating system 74/76 for actuating the first partial clutch; and, a second actuating system 73/75 for actuating the second partial clutch, wherein the disconnect clutch actuating system, the first actuating system, or the second actuating system is arranged in the wet space (since all clutch actuators are fluid actuated, they are considered to be “in the wet space”).  

Regarding claim 20, Kozarekar discloses (figs. 1-2) the first actuating system and the second actuating system are arranged in the wet space (since all clutch actuators are fluid actuated, they are considered to be “in the wet space”).

Regarding claim 22, Kozarekar discloses (figs. 1-2) A drive arrangement for a motor vehicle comprising: an internal combustion engine 2; a gearbox 3; and, the hybrid module of claim 11 connected to the internal combustion engine and the gearbox mechanically via the disconnect clutch and the clutch.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kozarekar (U.S. 6,354,974) in view of Majer et al. (DE 102012022290 A1).
Regarding claim 16, Kozarekar does not appear to disclose whether or not the bearing is arranged in the wet space.
Majer teaches (fig. 1) a hybrid module including a support wall 66, intermediate shaft bearing 80, intermediate shaft 78/82 mounted rotatably on the support wall by the intermediate shaft bearing, wherein the bearing is arranged in the wet space 108.  Seal 104 defines the end of the wet space.  
In order to arrive at the claimed invention, the position of the seal 58 and bearing 29 would be swapped such that the bearing is within the wet space.  It would have been obvious to one of ordinary skill in the art to place the bearing of Kozarekar within the wet space as suggested by Majer to provide additional lubrication and cooling to the bearing.

Allowable Subject Matter
Claim 23 is allowed.  Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.

Response to Arguments
Applicant contends on page 5 of the remarks that the intermediate shaft 34/31 of Kozarekar is not “an elongate, cylindrical shaft”.  It is noted that the specification lacks antecedent basis for describing the intermediate shaft as “elongate” or “cylindrical”. Accordingly, the dictionary definition of these words is used to interpret the claim language. Merriam-Webster defines “elongate” as “stretched out”.  As shown, element 34/31 has a nontrivial axial length that is deemed to be “stretched out”, thus meeting the definition of “elongate”.  In addition, as one of ordinary skill in the art would appreciate, rotating components shown in cross section extend circumferentially around the rotation axis when viewed in 3 dimensions, so element 34/31 is deemed to be “cylindrical”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See response to arguments for further interpretation of “elongate, cylindrical intermediate shaft”.